DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13, and 17 recite “wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air”, which is not recited anywhere in the specification as no reference is made to permitting diffusion by the taking in of air.
Claims 5, 7, 10-12, and 14-16 are rejected due to their dependence on claims 1, 13, and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi (JP 2002162353) (previously cited) in view of Heikenfeld (U.S. Pub. No. 2018/0340903) and Braig et al. (U.S. Pub. No. 2006/0030790).
Regarding claim 1, Kenichi discloses:
an apparatus for measuring a bio-signal (paragraph 0008 discloses a biochemical component measuring device), the apparatus comprising: an interstitial fluid extraction assembly (biochemical component extracting means) configured to extract interstitial fluid from skin of a user (paragraph 0009 discloses wherein the biochemical component extracting means extracts biochemical components from the skin); a sensor configured to measure at least one of an impedance and an optical characteristic of the extracted interstitial fluid (paragraphs 0011 and 0013 disclose wherein the light measuring means (sensor) measures the luminescence intensity (optical characteristic) of chemiluminescence of the biochemical component and paragraph 0010 additionally discloses optical measuring means); and a processor configured to estimate a concentration of an analyte based on at least one of the impedance and the optical characteristic (paragraph 0011 discloses wherein the biochemical component amount (glucose; see paragraphs 0005 and 0008) calculating means obtains the amount of the biochemical component based on the measured value), wherein the interstitial fluid extraction assembly comprises: a first storage layer (conductive gel 3; see paragraph 0032 and Fig. 2b) configured to extract the interstitial fluid from the skin using reverse iontophoresis and store the extracted interstitial fluid (paragraphs 0054 and Fig. 2b disclose wherein the system uses iontophoresis electrodes 4 to extract glucose (interstitial fluid) from the skin of the subject and wherein the glucose is guided into and contained within the conductive gel 3); a second storage layer (vacant space 14) configured to store the interstitial fluid diffused from the first storage layer (paragraphs 0025 and Fig. 2b discloses wherein the glucose taken into the conductive gel 3 reacts to generate hydrogen peroxide and paragraph 0055 discloses wherein the hydrogen peroxide diffuses/transfers to the vacant space 14); and an interference-blocking layer provided between the first storage layer and the second storage layer and configured to block optical signals (figure 2b shows wherein the light shielding body 1 is provided between the conductive gel layer 3 and the vacant space 14 and paragraph 0034 discloses wherein the light shielding body prevents light (optical signals) from entering), wherein the interference-blocking layer comprises a channel, wherein the interstitial fluid stored in the first storage layer is diffused into the second storage layer through the channel (paragraph 0055 and figure 2b discloses wherein the transmission valve 5 (channel) bisects the light shielding body 1 and allows for movement of the hydrogen peroxide from the gel 3 and recess 12 side or layer to the vacant space 14 side or layer)
Yet Kenichi does not disclose:
wherein the interference blocking layer is configured to block electrical signal.
However, in the same field of analyte sensing systems, Heikenfeld discloses:
wherein the interference blocking layer is configured to block electrical signal (figure 2 shows wherein the sample collector region 234 (first storage layer) is separated from the sample coupler region 232 (second storage layer) by the EMI shield 292 and wherein there is an aperture or channel 270a between the two layers and paragraph 0032 discloses wherein the EMI shield 292 is coated with an electrical insulator).

Yet the combination does not disclose:
wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air.
However, in the same field of biofluid analysis devices, Braig discloses:
wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air (paragraph 0133 discloses wherein the system has a vent passage and vent opening 210 that allows for the exchange of air and facilitates the transportation or diffusion of fluid from the supply passage 204 (first storage layer) to the sample chamber 200 (second storage layer)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air, as taught by Braig, in order to aid in the transport and/or diffusion of the fluid through the system so as to improve fluid uptake. 
Regarding claim 5, Kenichi in view of Heikenfeld and Braig discloses, the apparatus of claim 1, Kenichi further discloses:
light receiving portion 71) configured to measure the optical characteristic of the interstitial fluid stored in the second storage layer (paragraphs 0042, 0050, and figure 1 disclose wherein the light receiving portion 71 measures the optical characteristics of the fluid in vacant space 14).
Regarding claim 7, Kenichi in view of Heikenfeld and Braig discloses, the apparatus of claim 5, Kenichi further discloses:
a light source configured to emit light toward the interstitial fluid stored in the second storage layer (paragraphs 0009, 0013, 0040-0042, 0049 and figure 2b disclose wherein the chemiluminescent means including the light emitting film 6 emits light within the vacant space 14 (second storage layer)); and a photodetector configured to receive an optical signal reflected by the interstitial fluid stored in the second storage layer (paragraphs 0009, 0013, 0021, 0032, 0042, 0050, and figure 2b disclose wherein the light measuring means, including the photo counter 7, measures the luminescence intensity of the fluid within the vacant space 14 (second storage layer)).
Regarding claim 10, Kenichi in view of Heikenfeld and Braig discloses, the apparatus of claim 1, Kenichi further discloses:
wherein the analyte includes glucose (paragraph 0008 discloses a blood glucose level measuring device).
Regarding claim 11, Kenichi in view of Heikenfeld and Braig discloses, the apparatus of claim 1, Kenichi further discloses:
wherein the optical characteristic includes an absorption characteristic (paragraph 0052 discloses wherein the system measures and obtains the absorbance measurement values).

that the processor is configured to estimate the concentration of the analyte using an optical characteristic-concentration relationship model that defines a relationship between an optical characteristic of interstitial fluid and a concentration of an analyte (paragraphs 0022, 0026, 0043, and 0058 the glucose amount is obtained based on the integrated value obtained by integrating the measured values of the optical measuring means in a unit time, and the blood glucose level of the subject is calculated from the obtained glucose amount).
Regarding claim 13, Kenichi discloses:
a method of measuring a bio-signal (paragraph 0051 discloses wherein a glucose amount is measured by the measurement method), the method comprising: extracting interstitial fluid from skin of a user by an interstitial fluid extraction assembly (paragraph 0009 discloses wherein the biochemical component extracting means extracts biochemical components from the skin): measuring at least one of an impedance and an optical characteristic of the extracted interstitial fluid (paragraphs 0011 and 0013 disclose wherein the light measuring means (sensor) measures the luminescence intensity (optical characteristic) of chemiluminescence of the biochemical component and paragraph 0010 additionally discloses optical measuring means); and estimating a concentration of an analyte based on at least one of the impedance and the optical characteristic  (paragraph 0011 discloses wherein the biochemical component amount (glucose; see paragraphs 0005 and 0008) calculating means obtains the amount of the biochemical component based on the measured value), wherein the interstitial fluid extraction assembly comprises: a first storage layer (conductive gel 3; see paragraph 0032 and Fig. 2b) configured to extract the interstitial fluid from the skin paragraphs 0054 and Fig. 2b disclose wherein the system uses iontophoresis electrodes 4 to extract glucose (interstitial fluid) from the skin of the subject and wherein the glucose is guided into and contained within the conductive gel 3); a second storage layer (vacant space 14) configured to store the interstitial fluid diffused from the first storage layer (paragraphs 0025 and Fig. 2b discloses wherein the glucose taken into the conductive gel 3 reacts to generate hydrogen peroxide and paragraph 0055 discloses wherein the hydrogen peroxide diffuses/transfers to the vacant space 14); and an interference-blocking layer provided between the first storage layer and the second storage layer and configured to block optical signals (figure 2b shows wherein the light shielding body 1 is provided between the conductive gel layer 3 and the vacant space 14 and paragraph 0034 discloses wherein the light shielding body prevents light (optical signals) from entering), wherein the interference-blocking layer comprises a channel that allows the interstitial fluid stored in the first storage layer to diffuse into the second storage layer (paragraph 0055 and figure 2b discloses wherein the transmission valve 5 bisects the light shielding body 1 and allows for movement of the hydrogen peroxide from the gel 3 and recess 12 side or layer to the vacant space 14 side or layer)
Yet Kenichi does not disclose:
wherein the interference blocking layer is configured to block electrical signal.
However, in the same field of analyte sensing systems, Heikenfeld discloses:
wherein the interference blocking layer is configured to block electrical signal (figure 2 shows wherein the sample collector region 234 (first storage layer) is separated from the sample coupler region 232 (second storage layer) by the EMI shield 292 and wherein there is an aperture or channel 270a between the two layers and paragraph 0032 discloses wherein the EMI shield 292 is coated with an electrical insulator).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kenichi to incorporate wherein the interference blocking layer is configured to block electrical signal, as taught by Heikenfeld, such that the interference blocking layer of Kenichi could have an electrically insulating coating in order allow proper insulation against some frequencies, to prevent DC shorting or corrosion, and to prevent a sweat electrical contact between the skin and the device (paragraph 0032). 
Yet the combination does not disclose:
wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air.
However, in the same field of biofluid analysis devices, Braig discloses:
wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air (paragraph 0133 discloses wherein the system has a vent passage and vent opening 210 that allows for the exchange of air and facilitates the transportation or diffusion of fluid from the supply passage 204 (first storage layer) to the sample chamber 200 (second storage layer)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air, as taught by Braig, in order to aid in the transport and/or diffusion of the fluid through the system so as to improve fluid uptake.  

wherein the analyte includes glucose (paragraph 0008 discloses a blood glucose level measuring device).
Regarding claim 15, Kenichi in view of Heikenfeld and Braig discloses, the method of claim 13, Kenichi further discloses:
wherein the optical characteristic includes an absorption characteristic (paragraph 0052 discloses wherein the system measures and obtains the absorbance measurement values).
Regarding claim 16, Kenichi in view of Heikenfeld and Braig discloses, the apparatus of claim 13, Kenichi further discloses:
wherein the estimating of the concentration of the analyte comprises estimating the concentration of the analyte using at least one of an impedance-concentration relationship model that defines a relationship between an impedance of interstitial fluid and a concentration of an analyte and an optical characteristic-concentration relationship model that defines a relationship between an optical characteristic of interstitial fluid and a concentration of an analyte (paragraphs 0022, 0026, 0043, and 0058 the glucose amount is obtained based on the integrated value obtained by integrating the measured values of the optical measuring means in a unit time, and the blood glucose level of the subject is calculated from the obtained glucose amount).
Regarding claim 17, Kenichi discloses:
 a wearable device configured to be worn on a wrist of a user (paragraphs 0032 and figure 1 disclose wherein the device is fixedly attached to the arm with a band 10), the wearable device comprising: a sensor (photo counter 7; paragraph 0032) configured to paragraphs 0011, 0013, 0032, 0042, 0050, and figure 2b disclose wherein the light measuring means including the photo counter 7 (sensor) measures the luminescence intensity (optical characteristic) of chemiluminescence of the biochemical component and paragraph 0010 additionally discloses optical measuring means); a processor (paragraph 0032 discloses a blood glucose level calculating means) configured to estimate a blood glucose level of the user, based on the measured property of the interstitial fluid (paragraph 0011 discloses wherein the biochemical component amount (glucose; see paragraphs 0005 and 0008) calculating means obtains the amount of the biochemical component based on the measured value); and a display (see Fig. 1) configured to display the estimated blood glucose level of the user (see Fig. 1 – display shows glucose concentration mg/dl), wherein the sensor comprises: a first storage layer (conductive gel 3; see paragraph 0032 and Fig. 2b) configured to extract the interstitial fluid from the skin using reverse iontophoresis and store the extracted interstitial fluid (paragraphs 0054 and Fig. 2b disclose wherein the system uses iontophoresis electrodes 4 to extract glucose (interstitial fluid) from the skin of the subject and wherein the glucose is guided into and contained within the conductive gel 3); a second storage layer (vacant space 14) configured to store the interstitial fluid diffused from the first storage layer (paragraphs 0025 and Fig. 2b discloses wherein the glucose taken into the conductive gel 3 reacts to generate hydrogen peroxide and paragraph 0055 discloses wherein the hydrogen peroxide diffuses/transfers to the vacant space 14); and an interference-blocking layer provided between the first storage layer and the second storage layer and configured to block optical signals (figure 2b shows wherein the light shielding body 1 is provided between the conductive gel layer 3 and the vacant space 14 and paragraph 0034 discloses wherein the light shielding body prevents light (optical signals) from entering), wherein the interference-blocking layer comprises a channel that allows the interstitial fluid stored in the first storage layer to diffuse into the second storage layer (paragraph 0055 and figure 2b discloses wherein the transmission valve 5 bisects the light shielding body 1 and allows for movement of the hydrogen peroxide from the gel 3 and recess 12 side or layer to the vacant space 14 side or layer)
Yet Kenichi does not disclose:
wherein the interference blocking layer is configured to block electrical signal.
However, in the same field of analyte sensing systems, Heikenfeld discloses:
wherein the interference blocking layer is configured to block electrical signal (figure 2 shows wherein the sample collector region 234 (first storage layer) is separated from the sample coupler region 232 (second storage layer) by the EMI shield 292 and wherein there is an aperture or channel 270a between the two layers and paragraph 0032 discloses wherein the EMI shield 292 is coated with an electrical insulator).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kenichi to incorporate wherein the interference blocking layer is configured to block electrical signal, as taught by Heikenfeld, such that the interference blocking layer of Kenichi could have an electrically insulating coating in order allow proper insulation against some frequencies, to prevent DC shorting or corrosion, and to prevent a sweat electrical contact between the skin and the device (paragraph 0032). 
Yet the combination does not disclose:
wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air.

wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air (paragraph 0133 discloses wherein the system has a vent passage and vent opening 210 that allows for the exchange of air and facilitates the transportation or diffusion of fluid from the supply passage 204 (first storage layer) to the sample chamber 200 (second storage layer)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second storage layer comprises a vent that permits diffusion of the interstitial fluid from the first storage layer by taking in air, as taught by Braig, in order to aid in the transport and/or diffusion of the fluid through the system so as to improve fluid uptake.
Response to Amendment
Applicant amended claims 1, 13, and 17 in the response filed 01/03/2022.
Response to Arguments
The Applicant’s arguments with respect to claims 1, 5, 7, and 10-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792